Greenbaum, J.
The questions raised by the demurrers to the various defenses in this action are, except as to the fifth defense to each of the three causes of action alleged, similar to those discussed in the opinion in Hearst v. New Yorker Staats Zeitung (ante, p. 7). In this defense; which is pleaded in mitigation of damages, it is alleged *19“ that the defendant had no notice or knowledge that the publication complained of was false, and it was published without malice and in the belief and with reasonable cause to believe that the same and each and every part thereof was true.” I am of opinion that the naked allegation of the belief in the truth of a libelous charge, unsupported by the statement of a single fact or circumstance upon which such belief is based, is insufficient to constitute a defense in mitigation of damages, and that the demurrers to these defenses should accordingly be sustained.
Demurrers sustained.